        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 1 of 29



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 18-CV-21053-GAYLES/LOUIS

JEFFREY PETER DATTO, PH.D.,

       Plaintiff,

v.

ASSOCIATION OF AMERICAN MEDICAL
COLLEGES, et al.,

      Defendants.
__________________________________/

                           REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon two Motions to Dismiss the Amended Complaint,

one filed by Defendant Association of American Medical Colleges (“AAMC”) (ECF No. 76), the

other jointly filed by Defendants Ohio State University (“OSU”), University of Central Florida

(“UCF”), and University of Miami (“UM”) (together, the “University Defendants”) (ECF No. 92).

The Motions were referred to the undersigned United States Magistrate Judge, pursuant to 28

U.S.C. § 636(b)(1)(A) and the Magistrate Judge Rules of the Local Rules of the Southern District

of Florida, by the Honorable Darrin P. Gayles, United States District Judge, for a Report and

Recommendation (ECF Nos. 139, 140, 141). A hearing on the Motions was held before the

undersigned on April 22, 2019. The Court has carefully reviewed the Parties’ submissions and is

otherwise duly advised in the premises. Upon consideration, the undersigned issues the following

recommendations.




                                               1
         Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 2 of 29



I.      BACKGROUND

        Plaintiff Jeffrey Datto was a MD/PhD student formerly enrolled at Thomas Jefferson

University (“TJU”), a member school of the AAMC (Am. Compl. ¶ 61). 1 At some point, Plaintiff

sued TJU in Pennsylvania state court, alleging that he had been discriminated against for being

perceived as having Bipolar Disorder (¶ 63). The case settled, and Plaintiff sought to apply to other

medical schools (¶¶ 80-81). Plaintiff received a score of 32 on his MCAT, 2 had an undergraduate

grade point average of 3.82, had significant experience, and received ten letters of recommendation

(¶¶ 82-85). Plaintiff applied to a number of medical schools, also members of the AAMC, over the

course of three years and three application cycles, using the AAMC’s application process (¶¶ 89,

92-94, 104). However, despite his academic qualifications and experience, Plaintiff’s application

was rejected by all schools he applied to (¶¶ 86, 90, 95-96, 106, 108). Upon information, Plaintiff

discovered that he was denied from the medical schools either because of the events that transpired

at TJU, or his lawsuit against TJU (¶ 107); Plaintiff also claims that his perceived disability may

have influenced the decision of the medical schools in rejecting his applications (¶ 88).

        Plaintiff, proceeding pro se, initiated the present action in this Court on March 20, 2018

(ECF No. 1), and amended his complaint as a matter of course on September 17, 2018 (ECF No.

62). The operative Amended Complaint alleges eight counts against thirteen defendants under the

Americans with Disabilities Act, 42 U.S.C. § 1201, et seq. (“ADA”), Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Rehab Act”), the Florida Civil Rights Act, Fla. Stat.

§ 760, et seq. (“FCRA”), and Florida common law for breach of contract and intentional infliction


1
  The facts recited herein are taken from the Amended Complaint (ECF No. 62). The factual allegations contained in
the Amended Complaint are taken as true for purposes of the Motions to Dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(6). See Speaker v. U.S. Dep’t of Health & Human Servs. Ctrs. For Disease Control & Prevention,
623 F.3d 1371, 1379 (11th Cir. 2010).
2
  The Medical College Admission Test. See https://students-residents.aamc.org/applying-medical-school/taking-mcat-
exam/about-mcat-exam/.

                                                        2
          Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 3 of 29



of emotional distress. Five of the defendants have never made an appearance in this litigation; 3

four of the defendants settled their claims with Plaintiff and have been voluntarily dismissed. 4

Accordingly, the only defendants remaining in this case are AAMC, and universities OSU, UCF,

and UM. 5

         On October 15, 2018, AAMC filed a Motion to Dismiss the Amended Complaint (ECF

No. 76); the University Defendants filed their own Joint Motion to Dismiss on November 16, 2018

(ECF No. 92). The Motions generally attack the Amended Complaint for violating the pleading

standards of Federal Rules of Civil Procedure 8 and 12(b)(6). With respect to AAMC and OSU,

the Motions aver that the Amended Complaint fails to plead personal jurisdiction and venue;

similarly, UCF contends that the Southern District of Florida is the improper venue for Plaintiff’s

claims against it. For the reasons set forth below, the undersigned agrees that the Amended

Complaint lacks allegations sufficient to establish this Court’s personal jurisdiction over

Defendants AAMC and OSU, and rejects UCF’s challenge to venue. Because the Amended

Complaint fails to clearly and concisely allege facts attributable to each of the Defendants as

mandated by Rule 8, the undersigned recommends granting the Motions to Dismiss, with leave to

amend. Finally, in effort to avoid repetition in the pleading deficiencies in any amended complaint,

the undersigned has considered each of Defendants’ 12(b)(6) arguments below.




3
  The non-participating defendants are Florida Atlantic University Board of Trustees; University of Florida Board of
Trustees; Florida State University Board of Trustees; University of South Florida Board of Trustees; and Florida
International University Board of Trustees.
4
  The dismissed defendants are Drexel University, Temple University, Geisinger Health System, and Loma Linda
University.
5
  Plaintiff also names “John Doe 1-65” as defendants in this case, claiming that they represent “currently unidentified
Defendants who are persons making the discriminatory decisions of the University Defendants and the AAMC” (Am.
Compl. ¶ 15).

                                                          3
         Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 4 of 29



II.     DISCUSSION

        A.      Personal Jurisdiction

                1.      Legal Standard

        Personal jurisdiction is “‘an essential element of the jurisdiction of a district ... court,’

without which the court is ‘powerless to proceed to an adjudication.’” Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 584 (1999) (quoting Employers Reins. Corp. v. Bryant, 299 U.S. 374, 382

(1937)). On a Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction, the Court accepts

as true all allegations in the complaint to determine whether the plaintiff has met his burden of

establishing a prima facie case of personal jurisdiction. See Stubbs v. Wyndham Nassau Resort &

Crystal Palace Casino, 447 F.3d 1357, 1360 (11th Cir. 2006). The Court must engage in a two-

part analysis to determine if it may exercise jurisdiction over a non-resident defendant. See Louis

Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013).

        The first step for a district court sitting in Florida is to determine “whether personal

jurisdiction exists over the nonresident defendant ... under Florida’s long-arm statute.” Id. “A

defendant can be subject to personal jurisdiction under Florida’s long-arm statute in two ways:

first, section 48.193(1)(a) lists acts that subject a defendant to specific personal jurisdiction—that

is, jurisdiction over suits that arise out of or relate to a defendant’s contacts with Florida....”

Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1203–04 (11th Cir. 2015) (citing Fla. Stat

§ 48.193(1)(a)). “[S]econd, section 48.193(2) provides that Florida courts may exercise general

personal jurisdiction—that is, jurisdiction over any claims against a defendant, whether or not they

involve the defendant’s activities in Florida—if the defendant engages in ‘substantial and not

isolated activity’ in Florida....” Id. (quoting Fla. Stat. § 48.193(2)).




                                                    4
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 5 of 29



       If personal jurisdiction exists under the long-arm statute, the second step is for the Court

to determine whether the exercise of jurisdiction “would violate the Due Process Clause of the

Fourteenth Amendment to the U.S. Constitution.” Louis Vuitton Malletier, 736 F.3d at 1350.

Specifically, the Court must determine whether the defendant has established sufficient “minimum

contacts” with the state of Florida, such that the exercise of jurisdiction over the defendant would

not offend “traditional notions of fair play and substantial justice.” Atmos Nation LLC v. Alibaba

Grp. Holding Ltd., No. 0:15-CV-62104-KMM, 2016 WL 1028332, at *3 (S.D. Fla. Mar. 15, 2016)

(quoting Int’l Shoe Co. v. State of Wash., Office of Unemployment Comp. & Placement, 326 U.S.

310, 316 (1945)). Both requirements must be satisfied for the court to exercise jurisdiction.

Slaihem v. Sea Tow Bahamas Ltd., 148 F. Supp. 2d 1343, 1349 (S.D. Fla. 2001).

               2.      AAMC

       AAMC contends in its Motion to Dismiss that the Amended Complaint alleges no basis

for the Court to exercise general personal jurisdiction over it, as AAMC is incorporated in Illinois

and headquartered in Washington, D.C., not Florida, and does not otherwise meet any exceptional

case where general jurisdiction can be asserted outside of these locations. Plaintiff claims that

AAMC’s business operations, through its administration of the MCAT and other services, are more

substantial in Florida than where AAMC is incorporated or headquartered.

       “The paradigm all-purpose forums for general jurisdiction are a corporation’s place of

incorporation and principal place of business.” Daimler AG v. Bauman, 571 U.S. 117, 134 (2014).

Where a corporate defendant is neither incorporated in a forum, nor maintains its principal place

of business there, general jurisdiction will only arise in the “exceptional case” where its

“operations” in the forum are “so substantial and of such a nature as to render the corporation at

home in that State.” Id. at 154 n.19.



                                                 5
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 6 of 29



       Plaintiff’s Amended Complaint does not set forth sufficient facts to establish that the Court

has general jurisdiction over AAMC as neither its place of incorporation nor principal place of

business are located in Florida. Plaintiff’s jurisdictional allegations focus primarily on AAMC’s

business operations through administration of the MCAT exam, the American Medical College

Application Service (“AMCAS”), and the Electronic Residency Application Service (“ERAS”) in

Florida, and the revenue it derives in Florida through its business operations. Specifically, the

Amended Complaint alleges that AAMC administers the MCAT in 32 testing center locations in

Florida (¶ 19), with at least one testing location in every major city throughout Florida (¶ 21).

Plaintiff further alleges that individuals in Florida apply to medical school through AMCAS and

for residency positions through the ERAS, and pay money to AAMC for these services (¶¶ 31-42).

Plaintiff alleges that AAMC “makes significantly more money in Florida in their business

operations than where they are headquartered in Washington, D.C. and incorporated in Illinois” (¶

44). Assuming these facts to be true, these allegations still fall short of what is necessary to confer

general jurisdiction over an out of state defendant. Under Plaintiff’s theory, AAMC would be

subject to general jurisdiction in any state where it made a significant amount of money, which is

not that same as maintaining operations that are “so substantial” that it is as if the Defendant were

at home. See Daimler, 571 U.S. at 139 n.20 (“A corporation that operates in many places can

scarcely be deemed at home in all of them.”). No version of the facts as pled support a claim that

AAMC is “essentially at home” in the state of Florida. Id. at 127.

       Plaintiff’s allegations also do not support the Court conferring specific personal jurisdiction

over AAMC. “[S]pecific personal jurisdiction authorizes jurisdiction over causes of action arising

from or related to the defendant’s actions within Florida and concerns a nonresident defendant’s

contacts with Florida only as those contacts related to the plaintiff’s cause of action.” Louis Vuitton



                                                  6
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 7 of 29



Malletier, S.A., 736 F.3d at 1352. In other words, there must be some “nexus or connection

between the business that is conducted in Florida and the cause of action alleged.” Polski Linie

Oceaniczne v. Seasafe Transp. A/S, 795 F.2d 968, 971 (11th Cir. 1986) (citation omitted); see also

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (“Specific

jurisdiction ... depends on an ‘affiliatio[n] between the forum and the underlying controversy,’

principally, activity or an occurrence that takes place in the forum State and is therefore subject to

the State’s regulation.” (alteration in original) (citation omitted)). Accordingly, this form of

personal jurisdiction applies only “if the claim asserted against the defendant arises from the

defendant’s contacts with Florida, and those contacts fall within one of the enumerated categories

set forth in [Fla. Stat.] section 48.193(1)(a).” Thompson v. Carnival Corp., 174 F. Supp. 3d 1327,

1333 (S.D. Fla. 2016) (citing Schulman v. Inst. for Shipboard Educ., 624 Fed. App’x. 1002, 1004–

05 (11th Cir. 2015)).

       Plaintiff alleges that the Court has specific jurisdiction over AAMC under the Florida long-

arm statute because his alleged injury arises out of AAMC: (1) engaging in business in Florida

(Fla. Stat. § 48.193.1(a)(1)); (2) committing a tortious act within Florida (§ 48.193.1(a)(2)); and

(3) engaging in solicitation within this state (§ 48.193.1(a)(6)). The facts alleged, however, do not

demonstrate either that AAMC is alleged to have committed a tort here or that Plaintiff’s alleged

injuries arise from the business or solicitation activities AAMC conducts in Florida. First, though

Plaintiff points to the AAMC’s MCAT examination services as engaging business in Florida, these

activities are disconnected from Plaintiff’s allegations against AAMC, which relate to his rejection

from the medical schools he applied to. The same is true for AAMC soliciting Plaintiff by sending

him an email asking him to complete his application for medical schools: these contacts are not

the basis for Plaintiff’s claims. The only tortious act pled against AAMC is for intentional infliction



                                                  7
          Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 8 of 29



of emotional distress (Count VIII). Not only does the count fail to state a claim (see infra), but it

fails to specify any tortious act specifically committed by AAMC in the state of Florida.

          Because there is no nexus or connection between AAMC’s activities in Florida as alleged

and any of Plaintiff’s claims, the undersigned recommends granting AAMC’s Motion to Dismiss

for want of personal jurisdiction, and dismissing AAMC as a party, without prejudice. 6

                  3.        OSU

          The Court also lacks personal jurisdiction over OSU, which is located in Ohio. Similar to

AAMC, Plaintiff argues that the Court has specific personal jurisdiction over OSU because (1) it

engaged in business in Florida through its medical school application process (Fla. Stat. §

48.193.1(a)(1)); (2) because OSU committed a tortious act in Florida (§ 48.193.1(a)(2)); and (3)

because OSU has engaged in solicitation in Florida (§ 48.193.1(a)(6)). Specifically, the Amended

Complaint alleges that Plaintiff applied to the University Defendants including OSU (¶ 92);

received a personalized secondary application requiring a fee (¶ 93); and filled out that application,

paid the requisite fee, and submitted the application to OSU and the other University Defendants

(¶ 94).

          The completion of an online application and the collection of application fees is not

sufficient to establish specific jurisdiction under the Florida long arm statute. In Bond v. Ivy Tech

State College, 167 Fed. App’x 103, 104 (11th Cir. 2006), a case cited by both Plaintiff and OSU,

the Eleventh Circuit affirmed the district court’s dismissal of the plaintiff’s complaint for lack of

personal jurisdiction and the failure to satisfy Florida’s long-arm statute. The plaintiff, a resident




6
  At the hearing, Plaintiff raised the question of whether jurisdictional discovery was warranted, though he did not in
fact move the Court for leave to conduct such discovery. If Plaintiff is seeking jurisdictional discovery, Plaintiff “must
move the Court to grant the jurisdictional discovery it seeks.” Zamora Radio, LLC v. Last.fm LTD., 2011 WL 2580401,
at *12 (S.D. Fla. June 28, 2011).


                                                            8
          Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 9 of 29



of Florida, argued that the court had personal jurisdiction over the Indiana school defendant on the

basis of its “student admissions packets to Florida residents, maintaining a website, and offering

distance learning courses over the Internet.” Id. The Eleventh Circuit found that maintaining a

website that is visible in a forum does not confer jurisdiction in that forum. In holding so, the Bond

court cited to Revell v. Lidov, 317 F.3d 467, 470-71 (5th Cir. 2002), which held that a non-resident

university’s website which allowed users to “submit electronic admissions applications” did not

subject the university to jurisdiction in Texas. Bond, 167 Fed. App’x at 106. The Bond court noted

the Fifth Circuit’s conclusion that, “‘a website is, in a sense, a continuous presence everywhere in

the world,’ the defendant’s contacts were ‘not in any way ‘substantial.’” Id. at 106 (quoting Revell,

317 F.3d at 471).

         The Bond case is instructive as to how intentional an act has to be to confer jurisdiction,

and that an electronic admissions application by itself is insufficient to confer specific jurisdiction.

Plaintiff’s allegations do not satisfy the Florida longarm statute as either conducting or engaging

in a business under (1)(a)(1), or as solicitation under (1)(a)(6). Nor should OSU be subject to

jurisdiction under (1)(a)(2) for tortious acts because the Amended Complaint fails to state any tort

claim against OSU. Accordingly, Plaintiff has not alleged specific facts to establish personal

jurisdiction over OSU, and the undersigned recommends that the Court grant OSU’s motion to

dismiss. 7




7
  In his Response to the University Defendants’ Motion to Dismiss, Plaintiff makes reference to jurisdictional
discovery to bolster his argument of personal jurisdiction based on solicitation. See ECF No. 114, at 6. However, as
with AAMC, Plaintiff’s request is procedurally defective because Plaintiff “must move the Court to grant the
jurisdictional discovery it seeks,” as opposed to including it in their response as an alternative basis to deny Defendants'
motion to dismiss. Zamora Radio, 2011 WL 2580401, at *12 (citing United Technologies Corp. v. Mazer, 556 F.3d
1260, 1280–1281 (11th Cir. 2009) (denying jurisdictional discovery where “UTC never formally moved the district
court for jurisdictional discovery, but, instead, buried such requests in its briefs as a proposed alternative to dismissing
APM on the state of the current record”)).

                                                             9
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 10 of 29



       B.      Venue (UCF)

       UCF argues that the Amended Complaint must be dismissed with respect to UCF for

improper venue under Rule 12(b)(3) because Plaintiff’s claims against UCF should have been

brought in the Middle District of Florida. UCF relies on Section 768.28 of the Florida Statutes,

which waives sovereign immunity in tort actions for the state of Florida and its agencies or

subdivisions. The relevant portion of the statute that UCF relies on provides as follows:

       Actions at law against the state or any of its agencies or subdivisions to recover
       damages in tort for money damages against the state or its agencies or subdivisions
       for injury or loss of property, personal injury, or death caused by the negligent or
       wrongful act or omission of any employee of the agency or subdivision while acting
       within the scope of the employee’s office or employment under circumstances in
       which the state or such agency or subdivision, if a private person, would be liable
       to the claimant, in accordance with the general laws of this state, may be prosecuted
       subject to the limitations specified in this act … Any such action may be brought
       in the county where the property in litigation is located or, if the affected agency or
       subdivision has an office in such county for the transaction of its customary
       business, where the cause of action accrued. However, any such action against a
       state university board of trustees shall be brought in the county in which that
       university’s main campus is located or in the county in which the cause of action
       accrued if the university maintains therein a substantial presence for the transaction
       of its customary business.

Fla. Stat. 768.28(1). At least one Florida court has held that this “home venue privilege” should

“always apply without exception” to Florida state university board of trustees parties. Shands

Teaching Hospital & Clinics, Inc. v. Sidky, 936 So. 2d 715, 722 (Fla. 4th DCA 2006) (applying

“the Legislature not only put a lock on the door (“shall”), but added a deadbolt (“however”) to

secure the statute against any intruder that might hope to pry open the door just enough to let an

exception slide through and upset the statutory home venue privilege.”). In the alternative, UCF

argues that even if Section 768.28(1) did not apply, the Court should still dismiss Plaintiff’s claims

against UCF pursuant to 28 U.S.C. § 1406 because UCF was improperly joined in this case, where




                                                 10
         Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 11 of 29



the allegations against each university are based on particular facts that are unrelated with each

other.

         UCF is a state university board of trustees located in Orlando, which is in the Middle

District of Florida; thus the venue statute applies to suits against UCF. However, Section 768.28(1)

only applies to tort claims, of which there are none alleged against UCF in the Amended

Complaint; the claims brought against UCF are a breach of contract claim, counts under the ADA

and Rehab Act, and a Florida Civil Rights Act claim—all non-tort claims. Indeed, the only case

that UCF relies on for the applicability of the “home venue privilege” (Shands) involves purely

tort claims brought against the board of trustee defendant. See 936 So. 2d at 717 (“Count X claimed

vicarious liability by UF for the negligence of the Shands staff physicians based on an affiliation

agreement.”).

         UCF contends that Plaintiff’s claims under the ADA, the Rehab Act, and the FCRA are

“statutory torts,” citing to language from Seguine v. City of Miami, 627 So. 2d 14, 17 (Fla. 3d DCA

1993) (“A plaintiff suing a governmental entity in tort must allege and prove that the defendant

breached a common law or statutory tort duty owed to the plaintiff individually and not a tort duty

owed to the public generally.”). This case, however, does not stand for the proposition that

Plaintiff’s claims specifically are statutory torts. Because Plaintiff has not alleged claims against

UCF that trigger the “home venue privilege” of Section 768.28(1), the undersigned does not

recommend dismissal of UCF as a party, or transfer of claims against UCF to the Middle District

of Florida.

         UCF’s alternate argument under 28 U.S.C. § 1406 fares no better. Section 1406 provides

that “[t]he district court of a district in which is filed a case laying venue in the wrong division or

district shall dismiss, or if it be in the interest of justice, transfer such case to any district or division



                                                     11
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 12 of 29



in which it could have been brought.” 28 U.S.C. § 1406(a). As explained, UCF’s argument that

this action is in the wrong district and should have been brought in the Middle District of Florida

is premised on a statute that only applies to tort actions. Though Plaintiff could have brought his

suit against UCF in the Middle District of Florida, Plaintiff has expressed his willingness to travel

to Orlando in order to take depositions of any defendants or witnesses located there. Accordingly,

the undersigned does not recommend dismissing UCF from this action nor transferring the claims

against UCF to another district; UCF’s motion to dismiss for improper venue should be denied.

       C.      Failure to State a Claim

               1.      Rule 8

       Defendants argue that the Amended Complaint fails to meet the pleading requirements of

Rule 8. Specifically, Defendants contend that the Amended Complaint fails to sufficiently put

them on notice as to what the specific allegations against each of them are and fails to allege

specific actions taken by each individual defendant. Defendants characterize the Amended

Complaint as a shotgun complaint that provides little notice of which factual allegations support

each claim.

       Rule 8(a)(2) requires that a complaint contain a “short and plain statement of the claim

showing that the pleader is entitled to relief” using allegations that are “simple, concise, and

direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). The Supreme Court has explained that Rule 8 does not

require “detailed factual allegations,” but rather demands “more than unadorned, the-defendant-

unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Shotgun

pleadings violate Rule 8 by failing to give the defendants adequate notice of the claims against

them and the grounds upon which each claim rests on. Vibe Micro, Inc. v. Shabanets, 878 F.3d

1291, 1294 (11th Cir. 2018). Generally, shotgun complaints contain several counts, each count



                                                 12
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 13 of 29



incorporating by reference the allegations of previous counts, resulting in a situation where it

impossible for the court or the Defendant to know which allegations are intended to support which

claims for relief. Fox v. Loews Corp., 309 F. Supp. 3d 1241, 1245 (S.D. Fla. 2018) (citing Strategic

Income Fund, LLC v. Spear, Leeds & Kellog Corp., 305 F.3d 1293, 1295 (11th Cir. 2002)). Courts

in the Eleventh Circuit have little tolerance for shotgun pleadings as they waste judicial resources,

inescapably broaden the scope of discovery, and ultimately wreak havoc on judicial dockets. Vibe

Micro, Inc., 878 F.3d at 1294-95.

       The Amended Complaint as pled contains too non-specific and generalized allegations to

survive the notice requirement of Rule 8. The Amended Complaint generally pleads that Plaintiff

“applied to 20 medical schools” (¶ 92); sent out applications that were rejected by the University

Defendants (¶¶ 93-95); and was not offered an admission interview by “most” of the University

Defendants (¶ 95). The Amended Complaint states that Plaintiff applied the next year through

AAMC’s application process, but does not allege which schools Plaintiff applied to (¶ 104). The

Complaint further states that Plaintiff “created a document clarifying exactly what happened at

TJU” including his lawsuit against TJU, and submitted that document to seven of the University

Defendants, including OSU, UCF, and UM (¶ 105). Whichever schools Plaintiff had applied to

affirmed their previous decisions to not accept him for admission (¶ 106). Plaintiff alleges that he

“was told that his denial was either due to the events that happened at TJU or because he sued

TJU” (¶ 107).

       Altogether, these allegations fail to allege specific actions taken by each individual

defendant. In a multiple-defendant action such as this one, the plaintiff’s allegations must specify

the purportedly unlawful acts of each defendant. See Dennis v. City of N. Miami, No. 07-22126-

CIV, 2008 WL 783737, at *3 (S.D. Fla., Mar. 21, 2008). Most of the counts are against multiple



                                                 13
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 14 of 29



defendants, but fail to sufficiently specify how each particular defendant committed each alleged

offense. As such, the Amended Complaint does not provide notice to UM or UCF of which factual

allegations support each claim, which gives no guidance as to which Defendants committed which

acts.

        Accordingly, dismissal of the Amended Complaint is warranted. See Marrero v. Benetiz,

17-CV-21026, 2017 WL 7796341, at *4 (S.D. Fla. Aug. 3, 2017) (dismissing amended complaint

as a shotgun pleading where plaintiffs improperly grouped twelve plaintiffs and five defendants,

thereby failing to allege which plaintiffs were bringing claims against specific Defendants or how

each plaintiff had been injured by a defendant’s conduct). Dismissal for failure to satisfy Rule 8

generally requires that the court afford the plaintiff leave to amend a first complaint. “When faced

with a shotgun pleading, a district court must order a litigant to replead for a more definite

statement of the claim.” Luft v. Citigroup Global Markets Realty Corp., 620 F. App’x 702, 704

(11th Cir. 2015).

        The undersigned recommends that the Court dismiss the operative complaint with leave to

amend, and instruct Plaintiff that an amended complaint, if filed, must allege the specific actions

taken by each individual defendant, and provide notice of which factual allegations support which

claim. Moreover, any amended complaint filed should be limited to claims against those

defendants still in the case, and should not include facts pertaining to conduct of other dismissed

or unserved defendants. Because leave to amend is recommended, the Court further analyzes the

deficiencies raised in Defendants’ Motions to Dismiss based on Rule 12(b)(6), as repetition of

such deficiencies would again warrant dismissal. See Fox, 309 F. Supp. 3d at 1245 (“Nevertheless,

the Court addresses the Amended Complaint’s five claims and the parties’ arguments in order to

give Plaintiff direction on how to proceed with a final, amended pleading…”).



                                                14
       Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 15 of 29



               2.      Rule 12(b)(6)

       The Motions to Dismiss argue that the Amended Complaint should be dismissed for failure

to state a claim for which relief can be granted for each of the eight counts, in violation of Rule

12(b)(6). Because the undersigned has recommended dismissal of Defendants AAMC and OSU

for lack of jurisdiction (leaving only UM and UCF), it is unnecessary to analyze arguments which

pertain solely to these dismissed Defendants. See Peruyero v. Airbus S.A.S., 83 F. Supp. 3d 1283,

1290 (S.D. Fla. 2014) (“Since the Court lacks personal jurisdiction over BAE, I need not consider

BAE's 12(b)(6) Motion to Dismiss.”).

        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient facts to state

a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court’s

consideration is limited to the allegations in the complaint. See GSW, Inc. v. Long Cty., 999 F.2d

1508, 1510 (11th Cir. 1993). All factual allegations are accepted as true and all reasonable

inferences are drawn in the plaintiff’s favor. See Speaker v. U.S. Dep’t of Health & Human Servs.

Ctrs. For Disease Control & Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010).

       While a plaintiff need not provide “detailed factual allegations,” a plaintiff’s complaint

must provide must provide “more than labels and conclusions.” Twombly, 550 U.S. at 555 (internal

citations and quotations omitted). “[A] formulaic recitation of the elements of a cause of action

will not do.” Id. Rule 12(b)(6) does not permit dismissal of a complaint because the court

anticipates “actual proof of those facts is improbable;” however, “[f]actual allegations must be

enough to raise a right of relief above the speculative level.” Watts v. Fla. Int’l Univ., 495 F.3d

1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at 545).

       In reviewing the Amended Complaint, the Court holds pro se pleadings to a less stringent

standard and therefore construes the complaint more liberally. Tannenbaum v. U.S., 148 F.3d 1262,



                                                 15
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 16 of 29



1263 (11th Cir. 1998) (“Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.”). Although courts afford liberal

construction to pro se litigants’ pleadings, litigants appearing pro se must adhere to the procedural

requirements of the Federal Rules of Civil Procedure as well as the Local Rules for the Southern

District of Florida. McNeil v. U.S., 508 U.S. 106, 113 (1993).

                       a.      Breach of Contract (Count I)

       Count I alleges a breach of contract claim. To state a claim for breach of contract under

Florida law, the plaintiff must plead and establish: (1) the existence of a contract; (2) a material

breach of that contract; and (3) damages resulting from the breach. See Friedman v. New York Life

Ins. Co., 985 So.2d 56, 58 (Fla. 4th DCA 2008) (citations omitted). To prove the existence of a

contract, a plaintiff must plead: (1) offer; (2) acceptance; (3) consideration; and (4) sufficient

specification of the essential terms. Hernandez Law Offices of Arturo Dopazo, III, P.A., No. 1:12-

cv-23378, 2012 WL 12895228, at *2 (S.D. Fla., Dec. 3, 2012) (citing Vega v. T-Mobil, USA, Inc.,

564 F.3d 1256, 1272 (11th Cir. 2009)).

       The Amended Complaint alleges that a contract was established when UM and UCF each

“offered to the Plaintiff the potential ability to be fairly and non-discriminatively screened and

evaluated for acceptance into medical in exchange for filling out their applications and paying their

application fees” (¶ 109); that Plaintiff accepted that offer (¶ 110); and that Plaintiff gave

consideration when he “filled out the requested applications from the AAMC and paid the

requested fees” (id.). The Amended Complaint alleges that this contract was breached when

Plaintiff was “discriminatively screened and evaluated” (¶ 112).

       Plaintiff has not alleged sufficient facts to support a breach of contract claim, particularly

facts that would show the existence of a contract. Plaintiff’s theory is that he entered into an



                                                 16
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 17 of 29



implied contract wherein the medical schools promised to consider his application with non-

discriminatory review. But the Amended Complaint does not allege sufficient facts to support what

level of review that Plaintiff was promised to receive. Plaintiff has not provided any support for

his theory that a contract is formed between an applicant and a university at that stage of the

application process. To the extent a contract was formed, the facts as alleged only demonstrate that

a promise for the schools to consider Plaintiff’s application was made, in which case the allegations

do not support a breach of that promise.

       At the hearing, Plaintiff presented a larger narrative surrounding his breach of contract

claim: that there were meetings between he and university officials, and assurances that if he met

certain conditions, he could be admitted notwithstanding what happened at TJU; but when he was

denied, he was told (by UM and UCF) that it was exclusively because of the TJU case. These facts

are not however alleged in the operative Complaint with sufficient particularity; to the extent

additional factual circumstances may support Plaintiff’s theory that a contract arose between the

Parties, those facts should be included in any amended complaint. Accordingly, Count I should be

dismissed without prejudice.

                       b.      Title II of the ADA (Count II)

       Count II alleges a claim against UCF pursuant to Title II of ADA. Title II applies to public

entities, and provides that “no qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the benefits of the services, programs, or

activities of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. §

12132. “In order to establish a prima facie case of discrimination under the ADA, [a plaintiff] must

demonstrate that [he] (1) is disabled, (2) is a qualified individual, and (3) was subjected to unlawful




                                                  17
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 18 of 29



discrimination because of [his] disability.” Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000)

(citation omitted).

        UCF contends that this count should be dismissed because the Amended Complaint does

not properly allege that Plaintiff is disabled; that Plaintiff was qualified for admission to the

medical schools; or that UCF knew about Plaintiff’s prior disability lawsuit with TJU.

        The Amended Complaint does not clearly plead a cause of action under Title II of the ADA

against UCF, specifically, that Plaintiff has a disability. The Amended Complaint alleges that UCF

“perceived” that Plaintiff had “Bipolar Disorder, or some other serious mental illness” (¶¶ 88,

115); and refers to documentation of a “neuropsychological evaluation” that resulted in Plaintiff

being medicated for bipolar disorder (¶ 115). Plaintiff alleges that “Defendants are holding against

Plaintiff the past effects of medications to treat Bipolar Disorder, which cause him to have a

disability, in their decision to not admit him as a medical student” (¶ 118). Plaintiff further alleges

that it “likely” is Defendants’ “perception that he will continue to have this learning disability, as

this was the perception of their sister AAMC medical school TJU, and thus he is not a qualified

applicant” (¶ 119).

        These competing allegations make it impossible to determine whether Plaintiff alleges that

he is in fact disabled, and if so, what his disability is; or whether it is his theory that he is perceived

to be disabled by Defendants. Though the Amended Complaint makes reference to Bipolar

Disorder, Plaintiff ambiguously alleges that he was discriminated against only for the “perception”

of having Bipolar Disorder or some other mental illness; that he was discriminated against for the

“effects of medication” from Bipolar Disorder; or that he was discriminated against for his

“refusal” to be treated for Bipolar Disorder. Plaintiff attached to his Response (ECF No 114, Ex.

C) a “Neuropsychological Evaluation” completed in 2005 that relates to his dismissal from TJU;



                                                    18
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 19 of 29



it is not, however, attached to or described in the Amended Complaint. Any amended complaint

should specify whether Plaintiff is in fact disabled, and what his disability is.

       Count II also includes a separate claim for failure to accommodate a disability, alleging

that UCF discriminated against Plaintiff by failing to accommodate his disability in refusing to

reconsider the decision not to accept him for admission. (¶ 125). But Plaintiff has failed to identify

any reasonable accommodation that he requested of UCF during the medical school admissions

application process. While the Amended Complaint alleges that Plaintiff asked UCF to reverse its

previous admissions decision, requiring a university to reverse an admissions decision is not a

reasonable accommodation. Accordingly, Count II should be dismissed without prejudice with

respect to this claim.

                         c.    Title III of the ADA (Count III)

       Count III alleges a violation of Title III of the ADA for UM denying Plaintiff admission to

its medical school due to a disability or perceived disability, and failing to accommodate this

disability. Title III of the ADA applies to privately-operated public accommodations, including

hospitals, and prohibits discrimination “on the basis of disability in the full and equal employment

of goods, services, facilities, privilege, advantages or accommodations.” 42 U.S.C. § 12182(a). To

state a cause of action for a Title III violation, a plaintiff must allege: (1) “that he or she is an

individual with a disability;” (2) “that defendant is a place of public accommodation;” and (3) “that

defendant denied him or her full and equal enjoyment of the goods, services, facilities or privileges

offered by defendant on the basis of his or her disability.” Larsen v. Carnival Corp., 242 F. Supp.

2d 1333, 1342 (S.D. Fla. 2003).

       UM contends that Plaintiff has failed to allege that he is a qualified individual with a

disability; that UM denied him full and equal enjoyment of the goods, services, facilities or



                                                 19
         Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 20 of 29



privileges offered by UM on the basis of his disability; or how UM denied him of such goods,

services, facilities or privileges.

        The Amended Complaint does not clearly plead a cause of action under Title III of the

ADA against UM. Count III alleges that UM is a “covered entit[y] under Title III of the ADA and

ha[s] violated Plaintiff’s rights under Title III of the ADA by denying admission to [its] medical

school[] due to a disability/perceived disability, and failure to accommodate that

disability/perceived disability” (¶ 133). The other paragraphs in this Count do not allege any other

actions, specific or otherwise, by UM. Even in affording the Amended Complaint liberal

construction due to Plaintiff’s pro se status, it fails to plead with the requisite specificity whether

Plaintiff is disabled with Bipolar Disorder; was disabled from the medication he was on at TJU (¶¶

116-17); or whether he is simply being perceived or regarded as disabled by UM (¶ 133). 8

        Similarly, the Amended Complaint lacks factual allegations to support Plaintiff’s claim

that his rejection from UM was based upon his disability or perceived disability. However,

affording liberal construction of the Amended Complaint as a whole, there may be a basis for his

inference that the rejection was based on the disability or perception thereof: in support of his

claim that UM violated the Rehabilitation Act (Count IV, analyzed further below), Plaintiff alleges

that he was “told by Dr. Richard Weisman, Associate Dean of Admissions at UM, that the reason

for his denial is because of the events that happened at TJU” (¶ 159). But Plaintiff also clarifies

that each “University Defendant is either discriminating against Plaintiff for a perceived disability

or are retaliating against him for TJU in the past. They are not discriminating against his for both

reasons.” (¶¶ 155-56). So whether Plaintiff interpreted the UM Dean’s alleged statement to mean

that the “events that happened at TJU” referred to his (perceived) disability, or whether this refers


8
 Liberal construction of the Amended Complaint does make it clear, however, that Plaintiff has alleged that he was
otherwise qualified for admission to UM and the other University Defendants (¶¶ 82-85).

                                                       20
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 21 of 29



to Plaintiff’s lawsuit against TJU, the Amended Complaint is not clear; while alternative theories

may be pled, at a minimum, any amended complaint must set forth a sufficient basis for alleging

that the rejection from admission was based on his disability or perceived disability.

        The same is true for allegations pertaining to any accommodations that UM should have

made for Plaintiff. Though Count IV references the possible accommodations of being allowed to

enroll in school “upon showing that he academic issues he had at TJU were due to medication used

to treat Bipolar Disorder” (¶ 165); or that he agree to “psychiatric evaluations and monitoring” (¶

166), Count III entirely omits these pled allegations, without which the claim cannot survive.

        Because Count III fails to state a claim for which relief may be granted, the Court should

dismiss Count III with respect to UM, without prejudice.

                        d.      Rehab Act (Count IV)

        Similar to Count III, Count IV alleges a violation of the Rehab Act for UM denying

Plaintiff admission to its medical school due to a disability or perceived disability and failing to

accommodate this disability. The Rehab Act provides that “[n]o otherwise qualified individual

with a disability in the United States ... shall, solely by reasons of her or his disability, be excluded

from participating in, be denied the benefits of, or be subjected to discrimination under any

program or activity receiving Federal financial assistance...” 21 U.S.C. § 794(a). To plead a cause

of action under the Rehab Act, a plaintiff must allege that he (1) is disabled under the Rehab Act,

(2) was “otherwise qualified” for a program or activity, (3) was excluded from the program or

activity solely because of the disability, and (4) sought to use a program or activity “operated by

an agency that receives federal financial assistance.” Harris v. Thigpen, 941 F.2d 1495, 1522 (11th

Cir. 1991).




                                                   21
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 22 of 29



       “Discrimination claims under the ADA and the Rehabilitation Act are governed by the

same standards.” J.S., III v. Houston Cty. Bd. of Educ., 877 F.3d 979, 985 (11th Cir. 2017). “Cases

decided under the Rehabilitation Act are precedent for cases under the ADA, and vice-versa.”

Cash v. Smith, 231 F.3d 1301, 1305 n.2 (11th Cir. 2000). However, there are differences between

the two Acts: plaintiffs claiming intentional discrimination under the Rehab Act must show that

they were discriminated against “solely by reason of [their] disability,” 29 U.S.C. § 794(a)

(emphasis added), but the ADA requires only the lesser “but for” standard of causation. See

Schwarz v. City of Treasure Island, 544 F.3d 1201, 1212 n.6 (11th Cir. 2008).

       UM and UCF contend that Count IV fails to state a claim under the Rehab Act because, as

with Count III, Plaintiff has not properly alleged that he is a qualified individual with a disability,

nor that he has properly alleged that Defendants’ decisions to deny his admissions application had

anything to do with a disability.

       The Amended Complaint does not plead a cognizable claim under the Rehab Act against

UM or UCF. As noted above, Count IV alleges that that each University Defendant is “either

discriminating against Plaintiff for a perceived disability or are retaliating against him for suing

TJU in the past” (¶ 155), but that “they are not discriminating against him for both reasons” (¶¶

156, 162). For UCF, Plaintiff alleges that he was “told by Rel Larkin, Director of Admissions at

UCF, that the reason for their denial is due solely because of what happened at TJU” (¶ 158). For

UM, Plaintiff claims that he was “told by Dr. Richard Weisman, Associate Dean of Admissions at

UM, that the reason for his denial is because of the events that happened at TJU” (¶ 159). The

problem with relying on these statements to satisfy the causation requirement of the Rehab Act,

which requires that the discrimination arises “solely” from the disability, is that Plaintiff has not,

as noted above, clearly alleged with the requisite specificity whether Plaintiff is disabled and what



                                                  22
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 23 of 29



is his disability; or whether he was perceived or regarded as disabled by Defendants. The alleged

statements moreover equally support an inference that the rejection was as a result of his lawsuit

against TJU, which would defeat his allegation that it was “solely” attributable to his disability.

       Because Count IV fails to state a claim for which relief may be granted, the Court should

dismiss Count IV with respect to UM and UCF without prejudice.

                       e.      Retaliation (Counts V, VI)

       Count V and VI allege that UM and UCF engaged in retaliation under the Rehab Act and

Title V of the ADA, respectively, by retaliating against him for previously bringing suit against

TJU. The ADA makes it unlawful to “discriminate against any individual because such individual

has opposed any act or practice made unlawful by this chapter or because such individual made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing

under this chapter.” 42 U.S.C. § 12203(a). The prima facie test for retaliation under the Rehab Act

is the same as one under the ADA. Albra v. City of Ft. Lauderdale, 232 Fed. App’x 885, 891 (S.D.

Fla. 2006). To establish a prima facie case of retaliation under both the ADA and the Rehabilitation

Act, a plaintiff must show: (1) that he engaged in statutorily protected activity; (2) that he suffered

an adverse action; and (3) a causal link between the protected activity and the adverse action.

Satchel v. Sch. Bd., 251 Fed. App’x. 626, 629 (11th Cir. 2004); Goldsmith v. Bagby Elevator Co.,

Inc., 513 F.3d 1261, 1277 (11th Cir. 2008).

       Defendants argue that, assuming that Plaintiff has satisfied the first two prongs of the prima

facie case for retaliation (“engag[ing] in statutorily protected activity” and “suffer[ing] an adverse

action”), Plaintiff has failed to demonstrate a causal link between the protected activity (filing the

TJU suit) and the adverse action (being rejected from medical school) with sufficient temporal

proximity.



                                                  23
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 24 of 29



       The Amended Complaint alleges that “[b]y not accepting Plaintiff into their medical

schools and most not even interviewing him, […] the remaining University Defendants are either

discriminating against Plaintiff for a perceived disability that will continue to impact his

performance as a medical student at their University or retaliating against him for suing TJU in the

past.” (¶ 185). It further alleges that Plaintiff was “forced to disclose the events that happened at

TJU;” that “[i]mmediately following this disclosure of the lawsuit the schools still considering him

denied his application and said that they would never allow him to attend their medical schools;”

and that “[b]efore having to disclose his past proceedings in his application, the University

Defendants were likely unaware of Plaintiff’s past with TJU” (¶¶ 193-95). Specific to UM,

Plaintiff alleges that he was told by UM’s Dr. Weisman that his application had been rejected

“because of the events that happened at TJU” (¶ 180). And specific to UCF, Plaintiff claims that

he was “told by Rel Larkin, Director of Admissions at UCF, that the reason for their denial is due

solely because of what happened at TJU” (¶ 179).

        In affording the pro se Amended Complaint liberal construction, Plaintiff has sufficiently

pled a cause of action for retaliation under the ADA and the Rehab Act. While Defendants argue

that the Amended Complaint is unclear as to when Plaintiff filed his suit against TJU (though

recognizes that it was over ten years ago in its Reply (ECF No. 117, at 11) the triggering event as

to Plaintiff’s rejection from Defendants is not when he filed the suit, but when he disclosed the

suit. Plaintiff alleges that “immediately following” his disclosure of the lawsuit to Defendants, his

application was rejected; thereafter, Plaintiff was specifically told by school administrators that

his rejection was because of his lawsuit against TJU. This is sufficient to state a cause of action

for retaliation under Rule 12(b)(6), and accordingly, the Motion to Dismiss should be denied with

respect to Counts V and VI.



                                                 24
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 25 of 29



                       f.      FCRA (Count VII)

       Count VII alleges a claim for a violation of the FCRA against UCF for discriminating

against him for a perceived disability, an actual disability from the effects of medication, or

retaliation from his lawsuit against TJU (¶ 206); additionally, Plaintiff claims that UCF “likely”

violated the FCRA by holding Plaintiff’s age against him (41 years old) (¶ 207).

       The FCRA was enacted in 1992 to “secure for all individuals within the state freedom from

discrimination because of race, color, religion, sex, pregnancy, national origin, age, handicap, or

marital status.” Fla. Stat. § 760.01(2). The act provides that “[a]ny violation of any Florida statute

making unlawful discrimination because of race, color, religion, gender, pregnancy, national

origin, age, handicap, or marital status in the areas of education, employment, housing, or public

accommodations gives rise to a cause of action for all relief and damages described in s.

760.11(5).” Fla. Stat. § 760.07. The FCRA “shall be construed according to the fair import of its

terms and shall be liberally construed to further the general purposes stated [in chapter 760] and

the special purposes of the particular provision involved.” Fla. Stat. § 760.01(3).

       Before bringing a civil action under the FCRA, the claimant must first exhaust his or her

administrative remedies by filing a complaint with the Florida Commission on Human Relations

(“FCHR”) within 365 days of the alleged violation. See Fla. Stat. 760.11(1). If the FCHR either

determines that reasonable cause exists to believe that a discriminatory practice has occurred or

fails to make a reasonable cause determination, the claimant has the right to either bring a civil

action or request an administrative hearing under Section 760.11(4).

       UCF claims that Plaintiff has not exhausted his administrative remedies in bringing his

FCRA claim because he failed to receive a finding of “reasonable cause” from the FCHR in order

to proceed in bringing a civil action. Plaintiff relies on Section 760.11(8) of the FCRA, allowing



                                                 25
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 26 of 29



a claimant to proceed “as if the commission determined there was reasonable cause” where “the

commission fails to conciliate or determine whether there is reasonable cause … within 180 days.”

Plaintiff contends that he has sufficiently exhausted his administrative remedies, relying on the

notice he received from the FCHR. See ECF No. 92-1, FCHR Notice of Dismissal. Plaintiff

maintains that although the FCHR dismissed his action, they failed to “conciliate or determine

whether there was reasonable cause of the complaint,” which allows a claimant to pursue his action

“as if the commission determined that there was reasonable cause.” Fla. Stat. § 760.11(8).

        Plaintiff has not demonstrated that he has exhausted his administrative remedies in order

to state a claim for relief under the FCRA. The letter he received from the FCHR upon filing his

claim is titled a “Notice of Dismissal,” not a “Right to Sue” letter, and does not contain any such

reference to Plaintiff’s right to bring a civil action. The letter states as follows:

        The Florida Commission on Human Relations (Commission) is in receipt of your
        complaint, alleging discrimination in violation of sections 760.01-760.11, Florida
        Statutes, the Florida Civil Rights Act. The Commission previously notified you that
        the information submitted on your complaint was insufficient for the Commission
        to begin its investigation. Pursuant to Rule 60Y-5.001(7), Florida Administrative
        Code, you were given 60 days to amend your complaint to identify technical defects
        and omissions or to clarify the allegations. Considering all information received,
        the Commission does not have authority to investigate, and the complaint will be
        dismissed.

        Pursuant to the authority vested in me by the Florida Statutes and Rule 60Y-5.006,
        Florida Administrative Code, I hereby dismiss the above-referenced complaint on
        behalf of the Florida Commission on Human Relations.

FCHR Notice of Dismissal at 5. The letter reveals that the FCHR was unable to commence its

investigation into Plaintiff’s claims because it lacked sufficient information and dismissed the

complaint, which dismissal Plaintiff is currently appealing in Florida’s Third District Court of

Appeal. While Plaintiff argues that the FCHR’s conclusion is the equivalent of a failure to

determine reasonable cause, and UCF argues that is it the equivalent of a finding of no reasonable



                                                   26
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 27 of 29



cause, neither party supports their position with controlling authority. Under Plaintiff’s

interpretation of the statute, a complainant who fails to properly initiate the administrative

proceedings would nonetheless satisfy his exhaustion requirement necessary to file a civil action

after his complaint was dismissed by the agency for failure to comply.

       UCF relies on Maggio v. Fla. Dep’t of Labor & Employment Sec., 899 So. 2d 1074, 1079

(Fla. 2005) for the proposition that “notice and investigation must both take place before the

claimant is even permitted to file a lawsuit.” The letter Plaintiff attached states that the FCHR did

not begin an investigation, citing uncured technical deficiencies and omissions. This letter does

not, as Plaintiff avers, evidence a failure to find reasonable cause. If afforded leave to amend,

Plaintiff must demonstrate that he exhausted administrative remedies before initiating suit.

       Because Plaintiff has not met his burden to show that he has exhausted his remedies under

the FCRA, Count VII should be dismissed without prejudice.

                       g.      Intentional Infliction of Emotional Distress (Count VIII)

       Finally, Count VIII alleges a claim for intentional infliction of emotional distress. “Under

Florida law, a claim for intentional infliction of emotional distress is established by conduct alleged

to be ‘so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of

decency, as to be regarded as atrocious, and utterly intolerable in a civilized community.’” Walton

v. Johnson & Johnson Servs. Inc., 203 F. Supp. 2d 1312, 1327 (M.D. Fla. 2002) (quoting

Metropolitan Life Ins. Co. v. McCarson, 467 So. 2d 277, 278 (Fla. 1985)), aff'd, 347 F.3d 1272

(11th Cir. 2003). “[W]hether a person’s conduct is sufficiently outrageous and intolerable as to

form the basis for a claim of intentional infliction of emotional distress is a matter of law for the

court, not a question of fact.” Debose v. Univ. of S. Fla., 178 F. Supp. 3d 1258, 1273 (M.D. Fla.

2016) (quoting Griffin v. Polk Cty. Sheriff’s Office, 2009 WL 5171754, at *2 (M.D. Fla. Dec. 23,



                                                  27
       Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 28 of 29



2009) (emphasis in original). The standard in Florida for “outrageous conduct” is extremely high.

Rumbel v. Suggs, 908 F. Supp. 901, 903 (M.D. Fla. 1995).

       Plaintiff has not pled a set of facts that support a claim for intentional infliction of emotional

distress; the alleged conduct does not rise to the level of outrageousness necessary to sustain a

claim. The Amended Complaint does not allege any specific actions taken by AAMC, but alleges

that UM “led him to believe that his successful admission to medical school would/could happen

if he applied to [its] school, met [its] admission criteria, and followed [its] recommendation and

feedback” and that for UM to later say that it was never going to consider his application “is

intolerable.” (¶¶ 209-10). The Amended Complaint further alleges that the emotional distress

Plaintiff suffered was from his retaking of the MCAT with people half his age, many of whom felt

sorry for him; he shadowed doctors with medical students half his age at UM, many of whom

asked him why he was having a career change at age 40; he relived past experiences that have been

unfair; he has cried while voluntarily helping patients at the Miami VA while knowing that he

should be allowed to do much more as a medical doctor; and he relives his former friends laughing

at him and insulting him (¶ 213).

       UM’s rejection of Plaintiff’s application from medical school, even under the worst

construction of the facts, cannot support a claim requiring conduct that is “so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency, as to be

regarded as atrocious, and utterly intolerable in a civilized community.” Walton, 203 F. Supp. 2d

at 1327. Accordingly, the Court should dismiss Count VIII with prejudice.




                                                  28
        Case 1:19-cv-02375-DLF Document 168 Filed 06/08/19 Page 29 of 29



III.    CONCLUSION

        For the foregoing reasons, it is RECOMMENDED that AAMC’s Motion to Dismiss the

Amended Complaint (ECF No. 76) be GRANTED, and the University Defendants’ Motion to

Dismiss the Amended Complaint (ECF No. 92) be GRANTED IN PART.

        Pursuant to Local Magistrate Rule 4(b), the parties have fourteen (14) days to serve and

file written objections, if any, with the Honorable Darrin P. Gayles, United States District Judge.

Failure to file objections by that date shall bar the parties from de novo determination by the

District Judge of any factual or legal issue covered in the Report and shall bar the parties from

challenging on appeal the District Judge’s Order based on any unobjected-to factual or legal

conclusions included in the Report. See 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; Patton v.

Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017).

        RESPECTFULLY SUBMITTED in Chambers at Miami, Florida this 8th day of June,

2019.




                                                     LAUREN FLEISCHER LOUIS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                29
